UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14C INFORMATION STATEMENT PURSUANT TO SECTION 14(c) OF THE SECURITIES EXCHANGE ACT OF 1934,AS AMENDED Check the appropriate box: o Preliminary Information Statement x Definitive Information Statement o Confidential, For Use of the Commission Only (As Permitted by Rule 14c-5(d)(2)) AMERICAN DEVELOPMENT & INVESTMENT FUND, INC. (Name of Registrant as Specified in Its Charter) Payment of Filing Fee (Check the appropriate box): [x] No fee required. [ ] Fee computed on table below per Exchange Act Rules 14c-5(g) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: [ ] Fee paid previously with preliminary materials. [ ] Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY. AMERICAN DEVELOPMENT & INVESTMENT FUND, INC. 1365 N. Courtenay Parkway, Suite A Merritt Island, FL. 32953 INFORMATION STATEMENT This Information Statement is being furnished to all holders of shares of common stock, par value $0.001 per share, of record at the close of business on December 15, 2009 of. American Development & Investment Fund, Inc., a Nevada corporation (the “Company”), in lieu of an Annual Meeting of the shareholders of the Company.
